DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the remarks filed on 1/23/2021.
Claims 1-17 remain pending. Claims 1-17 have been examined and are rejected. 


Priority
This application is a continuation of application 16/298,741 filed 3/11/2019, now patent 10,601,770 which is a continuation of application 15/099,101 filed 4/14/2016, now patent 10,230,686, and claims priority to provisional application 62/147,884 filed 4/15/2015.


Terminal Disclaimer
The terminal disclaimer filed on 1/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,601,770 and 10,230,686 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
(a) There is no disclosure or suggestion in Kouladjie that the requests to the redirect server include addresses of the end user, let alone a second address in a second address protocol, the second address also related to the device that sent the request, as recited in the present claims. Levine fails to remedy the deficiencies of Kouladjie as Levine is silent as to receiving a second request that includes a second address in a second address protocol that is also related to the device that sent the request, as recited in the present claims. Thus, both of the cited references, whether taken alone or in combination, fail to disclose or suggest each of the recitations of the present claims.

In response to argument (a), examiner respectfully disagrees. 
Paragraph [0077] of Kouladjie recites that the redirect server receives the IPv4 address of the end user and the client identifier for the end user. Additionally, Paragraph [0074] of Kouladjie teaches receiving a forwarded request that includes the client’s IPv6 address and the client identifier. 
[0074] Consider the following example to further describe process 400. Assume an IPv6-enabled end user visits an IPv6-enabled website, xyz.com. Also assume that the end user's IPv6 address is new to the advertisement server. When the user visits xyz.com, xyz.com generates an ad request that is forwarded, along with user information, including the IPv6 address and a client identifier, to the advertisement server. Since the IPv6 address is new to the advertisement server, geo-location information is not available, the advertisement server selects an advertisement based on other information, such as the client identifier or advertiser market information. The selected advertisement is forwarded to xyz.com for display to the user. When published, the selected advertisement points to a redirect server "xyzredirect.com" hosted on an IPv4 address (e.g., routing the web client using an IPv4 address).

[0077] The IPv4 redirect server (or the system that hosts the resource) receives the click information, including the IPv4 IP address of the end user and the client identifier for the end user, and forwards the end user to the landing page associated with the advertisement. The IPv4 redirect server logs or stores the IPv4 address of the end user along with the client identifier. Based on geo-location information available for the IPv4 


Examiner suggests amending the claims to clarify which components of the content delivery network are performing each recited step. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kouladjie et al. (US 2013/0346202 A1) in view of Levine et al. (US 2011/0283018 A1).
With regard to Claim 1, Kouladjie teaches:
A method for operating a telecommunications network, the method comprising: 
receiving a first request associated with a communication on the telecommunications network, the first request comprising a first address in a first address protocol, the first address related to a requesting device from which the request was sent; (in response to a user visiting a website, receiving a user request comprising user information including the end user’s IPv6 address (i.e. a first address in a first address protocol) as well as a client identifier [Kouladjie: 0074; Fig. 4]);
receiving a second request at the telecommunications network, the second request comprising a second address in a second address protocol, the second address related to the requesting device from which the request was sent, wherein the second address protocol is different than the first address protocol; (in response to redirecting the user, receiving a subsequent request including an IPv4 address of the end user (i.e. a second address in a second address protocol) as well as the client identifier for the end user [Kouladjie: 0075-77; Fig. 4]);
and correlating the first address and the second address of the requesting device; (searching a database to identify an IPv4 match for the received IPv6 address based on the client identifier [Kouladjie: 0068-69; Fig. 4]).

However, Kouladjie does not explicitly teach (where underlining indicates the portion of each limitation not taught):
storing the first address related to the requesting device in a database of routing protocol information;
stored in the database and the second address of the requesting device; 
	
In a similar field of endeavor involving correlating IPv6 and IPv4 addresses, Levine discloses:
storing the first address related to the requesting device in a database of routing protocol information; correlating the first address stored in the database and the second address of the requesting device; (correlating the v4 and v6 IP space, and maintaining the v4-v6 correlation in memory as a data record, a table, an array, a linked list, or other convenient data structure [Levine: 0037-38; Claim 1]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kouladjie in view of Levine in order to store the first address in a database of routing protocol information, and correlate the first address stored in the database and the second address of the requesting device in the system of Kouladjie. 
One of ordinary skill in the art would have been motivated to combine Kouladjie with Levine as doing so would allow the stored information to be used to provide responses to v4 nameservers asking for AAAA records and to v6 nameservers asking for A records [Levine: 0037]. 

With regard to Claim 2, Kouladjie-Levine teaches:
The method as recited in claim 1 further comprising:
assigning an attribute of the second address to the first address of the requesting device; (the IPv4 redirect server logs or stores the IPv4 address of the end user along with the client identifier, and based on geo-location information available for the IPv4 address (i.e. an attribute of the second address) geo-location data for the IPv6 address associated with the 

With regard to Claim 3, Kouladjie-Levine teaches:
The method as recited in claim 1 wherein the database of routing protocol information comprises the attribute of the second address; (the database contains geo-location data associated with the IPv4 address [Kouladjie: 0077; 0067-68; Fig. 4]).

With regard to Claim 4, Kouladjie-Levine teaches:
The method as recited in claim 3 wherein the attribute of the second address is an estimated geographic location of the requesting device; (the database contains geo-location data associated with the IPv4 address, wherein the geo-location data maps the IPv4 address to a country, city, state, zip code, or other geo-location indicator [Kouladjie: 0077; 0067-68; Fig. 4]).

With regard to Claim 5, Kouladjie-Levine teaches:
The method as recited in claim 1 further comprising:
transmitting a redirect message to the requesting device, the redirect message comprising an identifier of the first address; (redirecting the user to an IPv4 redirect server such that the user’s system requests the IPv6 record from the DNS sever for the IPv4 redirect server, and performs a subsequent request to the IPv4 redirect server that includes an IPv4 address of the end user as well as the client identifier for the end user [Kouladjie: 0075-77; Fig. 4]).

With regard to Claim 6, Kouladjie-Levine teaches:
The method as recited in claim 5 wherein the first request is received at a first telecommunications destination of the telecommunications network and the second request is 

With regard to Claim 7, Kouladjie-Levine teaches:
The method as recited in claim 6 wherein the redirect message further comprises the second telecommunications destination of the telecommunications network; (redirecting the user request to an IPv4 redirect server [Kouladjie: 0074-75]).

With regard to Claim 8, Kouladjie-Levine teaches:
The method as recited in claim 7 wherein the first telecommunications destination is associated with a first telecommunications device addressable with a first telecommunications device in the first address protocol ((the first user request is received at an IPv6-enabled server [Kouladjie: 0074-77]).

With regard to Claim 9, Kouladjie-Levine teaches:
The method as recited in claim 8 wherein the second telecommunications destination is associated with a second telecommunications device addressable with a second telecommunications device in the second address protocol; (the subsequent user request is received at an IPv4 redirect sever [Kouladjie: 0074-77]).

With regard to Claim 10, Kouladjie teaches:
A telecommunications device comprising: a network communication port to transmit and receive communications over a telecommunications network; a processor; and a memory device in communication with the processor for storing one or more instructions that, when executed by the processor, cause the telecommunications device to perform the operations of: 
receiving a first request from a requesting device through the network communication port, the first request comprising a first address in a first address protocol; (in response to a user visiting a website, receiving a user request comprising user information including the end user’s IPv6 address (i.e. a first address in a first address protocol) as well as a client identifier [Kouladjie: 0074; Fig. 4]);
receiving a second request through the network communication port, the second request comprising a second address in a second address protocol, the second address related to the requesting device, wherein the second address protocol is different than the first address protocol; (in response to redirecting the user, receiving a subsequent request including an IPv4 address of the end user (i.e. a second address in a second address protocol) as well as the client identifier for the end user [Kouladjie: 0075-77; Fig. 4]);
and correlating the first address and the second address of the requesting device; (searching a database to identify an IPv4 match for the received IPv6 address based on the client identifier [Kouladjie: 0068-69; Fig. 4]).

However, Kouladjie does not explicitly teach (where underlining indicates the portion of each limitation not taught):
storing the first address from the requesting device in a database of routing protocol information;
correlating the first address stored in the database and the second address of the requesting device;

In a similar field of endeavor involving correlating IPv6 and IPv4 addresses, Levine discloses:
storing the first address related to the requesting device in a database of routing protocol information; correlating the first address stored in the database and the second address of the requesting device; (correlating the v4 and v6 IP space, and maintaining the v4-v6 correlation in memory as a data record, a table, an array, a linked list, or other convenient data structure [Levine: 0037-38; Claim 1]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kouladjie in view of Levine in order to store the first address in a database of routing protocol information, and correlate the first address stored in the database and the second address of the requesting device in the system of Kouladjie. 
One of ordinary skill in the art would have been motivated to combine Kouladjie with Levine as doing so would allow the stored information to be used to provide responses to v4 nameservers asking for AAAA records and to v6 nameservers asking for A records [Levine: 0037]. 

With regard to Claim 11, Kouladjie-Levine teaches:
The telecommunications device as recited in claim 10 wherein the one or more instructions further cause the telecommunications device to perform the operations of:
assigning an attribute of the second address to the first address; and storing an indication of the assignation of the attribute to the first address in the database; (the IPv4 redirect server logs or stores the IPv4 address of the end user along with the client identifier, and based on geo-location information available for the IPv4 address (i.e. an attribute of the second address) geo-location data for the IPv6 address associated with the same client 

With regard to Claim 12, Kouladjie-Levine teaches:
The telecommunications device as recited in claim 10 wherein the attribute of the second address is an estimated geographic location of the requesting device; (the database contains geo-location data associated with the IPv4 address, wherein the geo-location data maps the IPv4 address to a country, city, state, zip code, or other geo-location indicator [Kouladjie: 0077; 0067-68; Fig. 4]).

With regard to Claim 13, Kouladjie-Levine teaches:
The telecommunications device as recited in claim 10 wherein the one or more instructions further cause the telecommunications device to perform the operations of:
transmitting a redirect message to the requesting device, the redirect message comprising an identifier of the first address; (redirecting the user to an IPv4 redirect server such that the user’s system requests the IPv6 record from the DNS sever for the IPv4 redirect server, and performs a subsequent request to the IPv4 redirect server that includes an IPv4 address of the end user as well as the client identifier for the end user [Kouladjie: 0075-77; Fig. 4]).

With regard to Claim 14, Kouladjie-Levine teaches:
The telecommunications device as recited in claim 13 wherein the second request further comprises the identifier of the first address; (redirecting the user to an IPv4 redirect server such that the user’s system requests the IPv6 record from the DNS sever for the IPv4 redirect server, and performs a subsequent request (i.e. second request) to the IPv4 redirect server that includes an IPv4 address of the end user as well as the client identifier for the end user [Kouladjie: 0075-77; Fig. 4]).

With regard to Claim 15, Kouladjie-Levine teaches:
The telecommunications device as recited in claim 14 wherein correlating the first address stored in the database and the second address of the requesting device comprises:
obtaining the identifier of the first address from the second request; and associating the identifier of the first address with the stored first address from the requesting device in the database of routing protocol information; (receiving the subsequent request comprising the IPv4 address of the end user along with the client identifier, and utilizing the client identifier to associate the IPv6 address and the IPv4 address as being from a same end user [Kouladjie: 0068; 0077]).

With regard to Claim 16, Kouladjie-Levine teaches:
The telecommunications device as recited in claim 13 wherein the first request is received at a first telecommunications destination of the telecommunications network and the second request is received at a second telecommunications destination of the telecommunications network, the first telecommunications destination and the second telecommunications destination being associated with the telecommunications device; (the first user request is received at an IPv6-enabled server and the subsequent user request is received at an IPv4 redirect sever [Kouladjie: 0074-77], wherein the IPv6-enabled server and the IPv4 redirect sever are associated with the advertisement platform 128 operating on the advertisement server 106 [Kouladjie: 0061; 0067; Fig. 1]).

With regard to Claim 17, Kouladjie-Levine teaches:
The telecommunications device as recited in claim 16 wherein the first telecommunications destination is a network address in the first address protocol and the second telecommunications destination is a network address in the second address protocol; 


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446